Citation Nr: 0207532	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  99-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
August 1942 and from March 1945 to June 1946.  He was a 
prisoner of war (POW) of the Japanese government from April 
1942 to August 1942.  The veteran died in January 1978.  The 
appellant is the veteran's widow.  

The Board of Veterans' Appeals (the Board) denied the 
appellant's claim for service connection for the cause of the 
veteran's death in a December 1987 decision.  The appellant 
applied to reopen the claim in August 1997.  In September 
1998, the RO declined to reopen the claim.  The appellant 
appealed that determination.  

In January 2001, the Board concluded that new and material 
evidence had been received to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The Board remanded the appellant's reopened 
claim to the RO for further evidentiary development.  In 
particular, the appellant was provided with an opportunity to 
substantiate her claim by submitting supporting medical 
evidence, and the veteran's medical records were to be 
reviewed by a physician in order to determine whether a nexus 
existed between his service and the cause of his death.  

In January 2002, the RO issued a supplemental statement of 
the case which continued to deny the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  In February 2002, the appellant contacted 
the RO and indicated that she had no further evidence to 
submit.  The claims file was thereupon returned to the Board.

Additional comment

Of record is a report of a VA field investigation dated June 
2001.  It appears from the February 2001 field examination 
request that a major purpose of the field investigation was 
to determine whether the appellant was represented by a 
certain attorney.   The appellant was interviewed and 
informed the VA investigator that she had been assisted by 
that attorney and that the monetary arrangements were "80% of 
my lump sum benefits were to be given to him and 1/2 of my 
monthly VA benefits will be given to him for a period of one 
year."  This arrangement has not been recognized by VA and 
appears to be flagrantly illegal and abusive of the 
appellant.  See 38 U.S.C. § 5901 et seq.  For the purposes of 
this decision, the appellant is deemed to be unrepresented.

 
FINDINGS OF FACT

1.  The veteran died in January 1978.  According to the death 
certificate, his death was due to cardiorespiratory arrest 
due to chronic obstructive lung disease.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  The medical evidence of record indicates that the veteran 
did not suffer from a chronic respiratory disorder during 
service, he did not develop chronic obstructive pulmonary 
disease until many years subsequent to his service and there 
is no demonstrable connection between such service and the 
cause of his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in essence contends that the veteran's death 
was related to his service because the veteran's respiratory 
problems began during his period of service and/or developed 
subsequent to service as a consequence of his imprisonment as 
a POW.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.  

Law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. 1110 (West Supp. 2001).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d) (2001); Cosman v. 
Principi,
3 Vet. App. 303, 305 (1992).  

Presumptive Service Connection - Prisoners of War

If a veteran was a former prisoner of war and as such was 
interned or detained for not less than 30 days, the following 
diseases shall be service connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service: avitaminosis, 
beriberi (including beriberi heart disease), chronic 
dysentery, helminthiasis, malnutrition, pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states 
and dysthymic disorder (or depressive neurosis).  38 C.F.R. 
3.309(c) (2001).  A note to the section states that the term 
"beriberi heart disease" includes ischemic heart disease in a 
former POW who had experienced localized edema during 
captivity.

Service connection - cause of death

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. 1310 (West 1991); 
38 C.F.R. 3.312(a) (2001).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. 3.312(b) (2001).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially to death; that it combined to cause death; or that 
it aided or lent assistance to the production of death. It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. 3.312(c) (2001).  

Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court provided that a claimant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  To deny 
a claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Factual Background

As noted above, service department records reflect that the 
veteran was a POW from April 1942 to August 1942.  

Service department medical records reflect that the veteran 
was treated for acute bronchitis in August and September 
1946.  No sequelae were noted.  

In an Affidavit for Philippine Army Personnel, PA AGO Form 
23, sworn to by the veteran in January 1947, he indicated 
that during his period as a POW, the only illness he suffered 
was malaria.  

Records of the Veterans Memorial Medical Center (VMMC) in 
Quezon City have been associated with the claims folder.  
These records indicate that the veteran was admitted to VMMC 
in October 1975 with a diagnosis of chronic obstructive lung 
disease.  The hospital summary report stated "he is a known 
asthmatic since 10 years ago".  Several associated medical 
records, however, referred to  an "asthmatic condition since 
1941", e.g. progress notes reflect that the veteran had a 
"known case of bronchial asthma, chronic since 1941", with an 
on and off cough since then.  A chest X-ray resulted in an 
impression of "bronchitic process".   A note indicated that 
the veteran was a non-smoker.  An ECG was interpreted as 
abnormal, including first degree AV block and tight 
ventricular hypertrophy.  Another note reflects a history of 
"beriberi (?) - pedal edema".    The discharge diagnosis was 
chronic obstructive lung disease.

The veteran had been hospitalized in January 1978 with 
complaints of shortness of breath.  Reportedly, he had been a 
known asthmatic since 1965 and was supposedly a non-smoker.  
There were diagnoses of chronic obstructive lung disease, in 
failure; and with bronchial asthma and pneumonitis.  

The veteran's death certificate indicated that he was 78 
years old when he died in January 1978.  The death 
certificate listed the immediate cause of death as 
cardiorespiratory arrest due to chronic obstructive lung 
[disease].  

During his lifetime, the veteran had no contact with VA.  No 
claims of entitlement to service connection for any 
disability were filed by the veteran or on his behalf.  The 
veteran had no disabilities which were service connected at 
the time of his death.

The appellant filed a claim for VA death benefits in July 
1985.  The claim was denied by the RO.  In an October 1987 
substantive appeal, the appellant stated that the veteran had 
had acute bronchitis and a heart ailment in 1946, that he 
died from cardiorespiratory arrest, and therefore service 
connection was warranted for the cause of the veteran's 
death.  The Board denied the appellant's claim for service 
connection for the cause of the veteran's death in a December 
1987 decision.  

In July 1997, the appellant again requested service 
connection for the cause of the veteran's death.  In 
connection with her claim, the appellant submitted lay 
affidavits.  A July 1997 affidavit reflects that the two 
affiants had known the veteran since his childhood and that 
since the late 1940's, they had noticed that the veteran was 
always weak and sickly and that he had had shortness of 
breath whenever he was walking, and that he had had swelling 
of his feet, ankles, and legs, and that he eventually died 
from heart failure.  Another July 1997 joint affidavit from 
two other affiants states that these affiants had been called 
to active service together with the veteran and that they had 
served with him, including through his POW era.  They had 
seen the veteran in a POW camp in a sick, pale, and thin 
condition.  His ankles, feet, and legs were swollen, and he 
was in a condition whereby he could barely walk.  They noted 
that the veteran was also always tired and that he had had 
shortness of breath whenever he worked.  

In her July 1999 substantive appeal, the appellant related 
that the veteran had died from heart and lung disease.  The 
appellant reported that the veteran had smoked about three 
packs of cigarettes a day.  

In January 2001 the Board found that new and material 
evidence had been received to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The Board based its decision on the 1975 
medical record which indicated that the veteran had a "known 
case of bronchial asthma since 1941".  
As discussed in the Introduction above, the Board remanded 
the claim to the RO for further development of the evidence.  

In its decision, the Board expressly noted that in 
determining whether new and material evidence had been 
presented, the truthfulness of  supporting documents was 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board also  stated that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  See Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In June 2001, pursuant to remand instructions from the Board, 
a VA physician reviewed the veteran's claims folder and 
reported that acute bronchitis shown during service is a 
clinical entity different from chronic bronchitis and will 
not lead to chronic bronchitis; that the veteran had 
paroxysms of shortness of breath due to asthma since 1961 at 
age 44; that chronic obstructive pulmonary disease (COPD) is 
the most probable cause of death; that the veteran had a 
history of cigarette smoking which is a major cause of COPD; 
that it was unproven that the veteran started smoking in 
service; and that, in the absence of such a showing, the 
veteran's COPD had no relationship to his service.  

Copies of the affidavits dated in July 1997 were resubmitted.  
In summary, two individuals reported that they were fellow 
POWs with the veteran who noticed he was sick, pale and thin 
and displayed shortness of breath during captivity.  Two 
other individuals reported that they had known the veteran 
since the late 1940's after the war and that he was always 
weak and sickly and had shortness of breath.  

A VA field examination was completed in June 2001.  One of 
the 1997 affiants, L.V.T., submitted a statement dated in 
April 2001 in which he indicated that his 1997 affidavit was 
made voluntarily and that he was not compensated therefor.  A 
second affiant, J.R., indicated orally to the VA investigator 
that his affidavit was true.  The appellant was interviewed 
and indicated that two other affiants were deceased.

Analysis

Initial matter-duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which became effective on November 9, 
2000.  The VCAA includes an enhanced duty on the part of VA 
to notify claimants as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its duty 
to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the appellant's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.  

(i.)  Notice

As noted above, the VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 
2001).  

In this case, the appellant has been notified of the 
pertinent law and of what evidence is needed to warrant a 
favorable decision.  The Board's January 2001 decision and 
remand served to inform her of the law and what was required 
to allow her claim.  In February 2001, a letter was forwarded 
to her explaining the VCAA and its applicability to her 
claim.  She was advised of what evidence was necessary to 
support the claim and what assistance was available to her.  
The appellant was provided a supplemental statement of the 
case in January 2002, reflecting the development of the claim 
which occurred subsequent to the January 2001 remand by the 
Board.  

In January 2002, the RO informed the appellant that the steps 
directed in the remand had been completed and that the case 
was being returned to the Board.  The appellant was informed 
of what steps she could take to submit additional evidence 
and she was provided a telephone number if she needed help 
regarding the claim.  She was assured that services were free 
of charge and that she could also write for help or visit 
their offices.  In February 2002, the appellant's daughter 
wrote that they had no more evidence to submit and were 
requesting a decision on the claim.  The Board concludes, 
based on this procedural history, that the provisions of the 
VCAA pertaining to notification of the veteran have been 
specifically and fully complied with.  

(ii.)  Duty to assist

With respect to VA's statutory duty to assist the appellant 
on the development of her claim, the appellant has been given 
ample opportunity to present evidence and argument in support 
of her claim.  See, e.g., the May 19, 1988 letter from the RO 
to the appellant.  The appellant has not pointed to any 
additional pertinent evidence which has not been obtained, 
and the Board is not aware of any such evidence. 

The VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.159 (2001).  

At the request of the Board, the veteran's claims folder was 
reviewed by a medical specialist who was requested to review 
the medical records and render an opinion with reasons as to 
whether a relationship may exist between the veteran's 
service and the cause of his death.  The June 2001 report of 
the reviewing physician is of record and has been described 
by the Board in some detail above.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the 
appellant does not appear to contend otherwise.  Accordingly, 
the Board will proceed to a decision on the merits.  

Discussion

The veteran died in January 1978, over thirty years after he 
left military service.  The cause of his death, as listed on 
his death certificate, was chronic obstructive lung disease.

As set forth above, service connection for the cause of the 
veteran's death may be granted if a service-connected 
disability is determined to have been either the principal or 
a contributory cause of death.  The critical inquiries in 
this matter are whether the veteran sustained any disease or 
disorder that may be directly or presumptively linked to his 
service and if so, whether that disorder caused his death 
within the meaning of law.  As noted above, the appellant has 
indicated that the veteran had a pulmonary disability during 
service which may have been responsible for his death.  In 
the alternative, she has pointed to his POW status and posits 
that a disease incurred while a POW may be related to his 
death.
  
Addressing the second contention first, after a thorough 
review of the evidence of record the Board has concluded that 
there is of record no diagnosis of any of the presumptively 
linked POW disorders.  The Board observes that no pulmonary 
disease is listed as a presumptive POW disease.  See 
38 C.F.R. 3.309(c) (2001).

The Board wishes to indicate that it realizes that the 
immediate cause of death was cardiorespiratory arrest due to 
chronic obstructive lung disease.  The Board interprets 
"cardiorespiratory arrest" in the context of the death 
certificate as meaning that the veteran's heart stopped 
beating and he stopped breathing when he died.  The death 
certificate does not indicate that cardiovascular disease 
played any role in the veteran's death.  

There is no evidence of ischemic heart disease, one of the 
presumptive POW diseases listed in 38 C.F.R. § 3.309(c), of 
record.  Although affidavits submitted on behalf of the 
appellant arguably indicate that there was localized edema 
during the veteran's captivity, in the absence of a medical 
diagnosis of ischemic heart disease such evidence is not 
significant.  Moreover, as indicated above, heart disease has 
not been medically implicated in the veteran's death. 

There is no medical evidence indicating that the veteran 
suffered from any POW-related disease which contributed to 
cause his death.  Accordingly, the Board concludes that no 
relationship between the veteran's POW status and his death 
can be identified in the record on appeal.  

This brings the Board to the appellant's primary contention, 
namely that the veteran experienced lung disease during 
service.  The medical evidence of record  includes service 
medical records which document an episode of acute bronchitis 
in 1946, which evidently resolved without residuals, since 
none are identified in subsequent medical records.  The VA 
examiner has made it clear that acute bronchitis, the only 
disorder shown in service, does not cause chronic respiratory 
disease such as the COPD which led to the veteran's death.  

There is no indication that the veteran had COPD at the time 
of his discharge from service or for many years thereafter.  
There is no objective evidence relating COPD to service.  
Thus, there is no basis in the record to support a grant of 
service connection for the cause of the veteran's death from 
disease which initially presented itself many years after the 
termination of the veteran's active service.  

Inasmuch as the record included a medical report which 
reflected that the veteran had a "known history of bronchial 
asthma since 1941", the appellant was afforded an opportunity 
to substantiate her claim by submitting supporting medical 
evidence.  No objective evidence has been provided which 
supports allowance of the claim.  

The record on appeal contains conflicting reports of when the 
veteran's asthma began, with some reports indicating 1941 and 
other reports indicating approximately 1965.  To the extent 
that it must choose, the Board believes that the 
preponderance of the evidence does not indicate that asthma 
was present during service, since the service medical records 
are notably silent on the subject, no objective medical 
evidence documenting the onset of asthma in 1941 has been 
presented, and as indicated above certain medical evidence 
indicates that asthma first occurred in approximately 1965.  
This evidence outweighs various unsupported reports of asthma 
beginning in 1941.  In any event, there is no indication that 
asthma, whenever acquired, played any role in the veteran's 
death.    

Although the appellant has argued that a connection exists 
between the veteran's service and his death, it is now well-
established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and her opinion is entitled to 
no weight.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The same reasoning applies to the affidavits submitted by the 
appellant, in which affiants discuss the cause of the 
veteran's death.  Although these individuals are competent to 
report that the veteran looked sickly and appeared to be 
short of breath, they are not competent to opine on medical 
matters such as the cause of his death.   

As a final matter, the VA examiner referred to the 
possibility that tobacco use in service might have been a 
factor in the development of COPD if such was shown in 
service.  The veteran's use of tobacco in service has not 
been shown by the evidence of record.  Indeed, as the factual 
background section makes clear, the 1975 and 1978 hospital 
reports specifically indicate that the veteran was a non-
smoker.     
Although the appellant stated in July 1999, in connection 
with her claim for monetary benefits, that the veteran smoked 
three packs of cigarettes daily, the Board rejects this 
statement as self-serving and inconsistent with 
contemporaneous medical reports in 1975 and 1978.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [although 
the Board must take into consideration a claimant's 
statements, it may consider whether self-interest may be a 
factor in making such statements].

In summary, the Board concludes that the preponderance of the 
evidence of record is against the appellant's claim for 
service connection for the cause of the veteran's death.  The 
benefit sought on appeal is accordingly denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

